DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/17/2021 has been entered into the prosecution for the application. Currently claims 1-20 are pending examination.
The 112(b) rejections to claims 14, 15 and 18 and objections to claims 1 and 19 are withdrawn due to the amendments to the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0053387 of Kutchcoskie et al in view of US 4,054,496 of Arrathoon.
As to claim 1, Kutchcoskie teaches a method comprising:
delivering a fluid comprising water, the hydrogen isotope to be concentrated and an additional gas other than the hydrogen isotope or water to an anode of an electrochemical cell (Kutchcoskie, [0089], [0097] – [100] and Fig. 1) comprising an exchange membrane and also comprising said anode on a first side of the exchange membrane, a cathode on a second side of the exchange membrane, and an electrical Kutchcoskie, [0079] – [0093] and Fig. 2A);
removing a first stream in fluid communication with the cathode, the first stream comprising concentrated hydrogen isotope (Kutchcoskie, [0090]); and 
removing a second stream in fluid communication with the anode, comprising the additional gas delivered to the anode depleted of the hydrogen isotope (Kutchcoskie, [0091] and [0100]).

    PNG
    media_image1.png
    677
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    685
    481
    media_image2.png
    Greyscale

As seen in Fig. 2A, an electrochemical cell comprising an anode, membrane and cathode is formed. A feed stream comprising the isotope to be concentrated, water and an additional gas (i.e. hydrogen gas) is fed to the anode side of the cell and isotopically concentrated gas is removed from the cathode side of the cell (extract). The raffinate has a decreased concentration of isotopic hydrogen in relation to the feed stream into the anode side of the cell.
Kutchcoskie does not teach the exchange membrane comprising hydrons of the hydrogen isotope.
Arrathoon teaches to an electrolytic method for the production of heavy water (Arrathoon, Abstract).
Arrathoon additionally teaches utilizing an exchange membrane between an anode and cathode side of an electrochemical cell, the membrane not introducing intrinsic impurities into the generated isotopic gas (Arrathoon, col 1 line 29 thru col 2 line 31). One such way to eliminate generated impurities is to treat the membrane prior to the electrolysis with heavy water to replace any hydrons with the desired hydrogen isotope (Arrathoon, col 4 line 59 thru col 5 line 10), thus forming a hydron exchange membrane comprising hydrons of the hydrogen isotope.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kutchcoskie as per Arrathoon so as to treat the membrane prior to the electrolysis process in forming a hydron exchange membrane so as to eliminate impurities from the produced product.
As to claim 4, Kutchcoskie in view of Arrathoon teach to the method of claim 1.
Kutchcoskie teaches the hydrogen isotope can be either tritium or deuterium (Kutchcoskie, [0051] and Fig. 1).
As to claim 5, Kutchcoskie in view of Arrathoon teach to the method of claim 1.
Kutchcoskie additionally teaches delivering water comprising the hydrogen isotope to the exchange membrane as water vapor or water in isotopic equilibrium to the hydrogen gas feed (containing the isotopic hydrogen) to the anode compartment and thus to the membrane (Kutchcoskie, [0069] – [0074], [0089] and Fig. 1).
As an alternative embodiment, Arrathoon teaches prior to the electrolysis process, delivering water comprising the hydrogen isotope to the exchange membrane, to eliminate impurities generated by the electrolysis process (Arrathoon, col 4 line 59 thru col 5 line 10).
As to claim 6, Kutchcoskie in view of Arrathoon teach to the method of claim 1.
Kutchcoskie does not teach the prior to the electrolysis contacting the exchange membrane with water comprising the hydrogen isotope.
Arrathoon teaches to an electrolytic method for the production of heavy water (Arrathoon, Abstract).
Arrathoon additionally teaches utilizing an exchange membrane between an anode and cathode side of an electrochemical cell, the membrane not introducing intrinsic impurities into the generated isotopic gas (Arrathoon, col 1 line 29 thru col 2 line 31). One such way to eliminate generated impurities is to treat the membrane prior to the electrolysis with heavy water to replace any hydrons with the desired hydrogen isotope (Arrathoon, col 4 line 59 thru col 5 line 10). Thus Arrathoon teaches that prior to the electrolysis process, the exchange membrane is contacted with water comprising the hydrogen isotope in order to eliminate impurities within the product.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kutchcoskie as per Arrathoon so as to treat the membrane with water comprising the hydrogen isotope prior to the electrolysis process to eliminate impurities in the product.
As to claim 7, Kutchcoskie in view of Arrathoon teach to the method of claim 1.
Kutchcoskie additionally teaches simultaneously delivering water comprising the hydrogen isotope to the exchange membrane as water vapor or water in isotopic equilibrium to the hydrogen gas feed (containing the isotopic hydrogen) to the anode compartment and thus to the membrane (Kutchcoskie, [0069] – [0074], [0089] and Fig. 1).
As to claim 8, Kutchcoskie in view of Arrathoon teach to the method of claim 1.
Kutchcoskie additionally teaches recovering or recycling the raffinate (Kutchcoskie, [0091], [0095] and Fig. 3
As to claim 9, Kutchcoskie in view of Arrathoon teach to the method of claim 1.
Kutchcoskie additionally teaches increasing the extract pressure by electrochemical compression (Kutchcoskie, [0067], [0090] and [0119]).
As to claim 13, Kutchcoskie in view of Arrathoon teach to the method of claim 1.
Kutchcoskie additionally teaches delivering water comprising the hydrogen isotope to the exchange membrane as water vapor or water in isotopic equilibrium to the hydrogen gas feed (containing the isotopic hydrogen) to the anode compartment and thus to the membrane (Kutchcoskie, [0069] – [0074], [0089] and Fig. 1).
As an alternative embodiment, Arrathoon teaches prior to the electrolysis process, delivering water comprising the hydrogen isotope to the exchange membrane, to eliminate impurities generated by the electrolysis process (Arrathoon, col 4 line 59 thru col 5 line 10).
As to claims 14 and 15, Kutchcoskie in view of Arrathoon teach to the method of claim 13.
Kutchcoskie teaches the water supply comprises a humidifier (Kutchcoskie, [0098]).
Kutchcoskie additionally teaches directing the water to the anode side (first side) of the membrane, such that a liquid water flow loop can be utilized (Kutchcoskie, [0095] and Fig. 3).
For example, Kutchcoskie teaches a cascade flow arrangement such that DM-1 would include isotopic water being reintroduced into cell M-2.
As to claim 16, Kutchcoskie in view of Arrathoon teach to the method of claim 1.
Kutchcoskie teaches dehumidifying the first stream (cathode output comprising the concentrated hydrogen isotope) (Kutchcoskie, [0102]).
As to claims 17 and 18, Kutchcoskie in view of Arrathoon teach to the method of claim 1.
Kutchcoskie teaches the membrane comprises Nafion which is an ionomer of a fluoropolymer containing sulfonate groups (Kutchcoskie, [0086]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kutchcoskie in view of Arrathoon as applied to claim 1 above, and further in view of US 2015/0001092 of Preston et al.
 As to claims 2-3, Kutchcoskie in view of Arrathoon teaches to the method of claim 1.
Kutchcoskie does not teach the additional gas comprises at least one of nitrogen, argon, carbon monoxide or carbon dioxide.
Preston of water electrolysis within an electrochemical cell (Preston, Abstract).
Preston additionally teaches a first gas supply includes at least one other gas component comprising nitrogen, carbon monoxide or carbon dioxide or that the gas supply is pure or substantially pure hydrogen gas (Preston, [0013]) such that one of ordinary skill in the art would consider a substantially pure hydrogen gas stream and one including an additional components are equivalence for the predictable result of the introduction of hydrogen into the cell.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kutchcoskie in view of Arrathoon .

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kutchcoskie in view of Arrathoon as applied to claim 1 above, and further in view of US 2004/0074780 of Twardowski et al.
As to claim 10, Kutchcoskie in view of Arrathoon teaches to the method of claim 1. 
Kutchcoskie teaches water comprising the hydrogen isotope within the membrane (Kutchcoskie, [0089]).
Kutchcoskie does not specifically state that the membrane comprises a support material.
Twardowski teaches of electrochemical cells comprising a membrane electrode assembly that includes membrane such as Nafion (Twardowski, [0051] and [0062]).
Twardowski additionally teaches the polymer membrane can comprise additional structural material to reinforce the membrane in providing resistance against physical damage such as tearing (Twardowski, [0062]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kutchcoskie as per Twardowski so as to utilize an additional support material within the membrane composition to provide additional resistance against physical damage.
As to claims 11-12, Kutchcoskie in view of Arrathoon and Twardowski teach to the method of claim 10.
Kutchcoskie does not teach the water comprises a predetermined atomic fraction of the hydrogen isotope such that the atomic fraction effects the purity of the concentrated isotope.
Arrathoon teaches to an electrolytic method for the production of heavy water (Arrathoon, Abstract).
Arrathoon additionally teaches utilizing an exchange membrane between an anode and cathode side of an electrochemical cell, the membrane not introducing intrinsic impurities into the generated isotopic gas (Arrathoon, col 1 line 29 thru col 2 line 31). One such way to eliminate generated impurities is to treat the membrane prior to the electrolysis with heavy water to replace any hydrons with the desired hydrogen isotope (Arrathoon, col 4 line 59 thru col 5 line 10), thus forming a hydron exchange membrane comprising hydrons of the hydrogen isotope.
Arrathoon further teaches that the feed water purity determines the produced hydrogen isotope purity (Arrathoon, col 1 lines 29-40).
It is further noted that Kutchcoskie teaches the water and the hydrogen isotope are in isotopic equilibrium (Kutchcoskie, [0098]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the water with a predetermined atomic fraction of hydrogen isotope in order to control the hydrogen isotope purity of the gas produced as per Kutchcoskie in view of Arrathoon.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0053387 of Kutchcoskie et al in view of US 4,054,496 of Arrathoon and US 2015/0001092 of Preston et al.
As to claim 19, Kutchcoskie teaches a method comprising:
delivering a fluid comprising the hydrogen isotope to be concentrated and an additional gas other than then hydrogen isotope to an anode of an electrochemical cell (Kutchcoskie, [0089], [0097] – [100] and Fig. 1) comprising an exchange membrane and also comprising said anode on a first side of the exchange membrane, a cathode on a second side of the exchange membrane, and an electrical circuit connection between the anode and the cathode (Kutchcoskie, [0079] – [0093] and Fig. 2A);
removing a first stream in fluid communication with the cathode, the first stream comprising concentrated hydrogen isotope (Kutchcoskie, [0090]); and 
removing a second stream in fluid communication with the anode, comprising a gas delivered to the anode depleted of the hydrogen isotope (Kutchcoskie, [0091] and [0100]).

    PNG
    media_image1.png
    677
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    685
    481
    media_image2.png
    Greyscale

As seen in Fig. 2A, an electrochemical cell comprising an anode, membrane and cathode is formed. A feed stream comprising the isotope to be concentrated and an additional gas (other hydrogen gas and water vapor) is fed to the anode side of the cell and isotopically concentrated gas is removed from the cathode side of the cell (extract). The raffinate has a decreased concentration of isotopic hydrogen in relation to the feed stream into the anode side of the cell.
Kutchcoskie does not teach the exchange membrane comprising hydrons of the hydrogen isotope. Kutchcoskie also does not teach the additional gas is nitrogen or 
directing the first stream to a water vessel and separating the concentrated hydrogen isotope from the an isotopic water in the water vessel;
after the separating, directing the concentrated hydrogen isotope to a compression and drying station to form a final hydrogen isotope outlet stream; and
directing the isotopic water from the water vessel and a separated water stream from the compression and drying station to the second side.
Arrathoon teaches to an electrolytic method for the production of heavy water (Arrathoon, Abstract).
Arrathoon additionally teaches utilizing an exchange membrane between an anode and cathode side of an electrochemical cell, the membrane not introducing intrinsic impurities into the generated isotopic gas (Arrathoon, col 1 line 29 thru col 2 line 31). One such way to eliminate generated impurities is to treat the membrane prior to the electrolysis with heavy water to replace any hydrons with the desired hydrogen isotope (Arrathoon, col 4 line 59 thru col 5 line 10), thus forming a hydron exchange membrane comprising hydrons of the hydrogen isotope.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kutchcoskie as per Arrathoon so as to treat the membrane prior to the electrolysis process in forming a hydron exchange membrane so as to eliminate impurities from the produced product.
As modified, Kutchcoskie in view of Arrathoon does not teach the additional gas being nitrogen or 
directing the first stream to a water vessel and separating the concentrated hydrogen isotope from the an isotopic water in the water vessel;
after the separating, directing the concentrated hydrogen isotope to a compression and drying station to form a final hydrogen isotope outlet stream; and
directing the isotopic water from the water vessel and a separated water stream from the compression and drying station to the second side.
Preston of water electrolysis within an electrochemical cell (Preston, Abstract).
Preston additionally teaches a first gas supply includes at least one other gas component comprising nitrogen so as to facilitate the introduction of hydrogen into the cell for concentration (Preston, [0013]).
Further Preston teaches directing the first stream to a water vessel and separating the concentrated hydrogen isotope from water within the water vessel (Preston, [0012] – [0013]);
after the separating, directing the concentrated hydrogen isotope to a compression and drying station to form a final hydrogen isotope outlet stream (Preston, [0012] – [0013]); and
directing the water from the water vessel and a separated water stream from the compression and drying station to the second side (Preston, [0012] – [0013] and Fig. 1).

    PNG
    media_image3.png
    566
    730
    media_image3.png
    Greyscale

As seen in Preston, a water vessel (32) provides water to cathode side of the cell to hydrate the membrane (22). Hydrogen generated within the system is directed to the water vessel to be separated and compressed.
It is further noted that Kutchcoskie teaches the hydrogen stream is condensed (i.e. dried) to produce a dried gas (Kutchcoskie, [0102]).
Additionally Kutchcoskie teaches that the water introduced within the isotopic hydrogen is in isotopic concentration equilibrium with water such that one of ordinary skill in the art would expect the water supply of Preston in view of Kutchcoskie to contain isotopic water, otherwise contamination or impurities of the system (see Arrathoon) can occur (Kutchcoskie, [0098]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kutchcoskie in view of Arrathoon as per Preston so as to utilize the desired additional gas composition to facilitate the introduction of the hydrogen gas into the cell for concentration as well as additional steps for separation and isolation in order to obtain a final product of the desired isotopic composition.

As to claim 20, Kutchcoskie teaches a method comprising:
delivering a fluid comprising the hydrogen isotope to be concentrated and an additional gas to an anode of an electrochemical cell (Kutchcoskie, [0089], [0097] – [100] and Fig. 1) comprising an exchange membrane, and also comprising said anode on a first side of the exchange membrane, a cathode on a second side of the exchange Kutchcoskie, [0079] – [0093] and Fig. 2A);
removing a first stream in fluid communication with the cathode, the first stream comprising concentrated hydrogen isotope (Kutchcoskie, [0090]); 
directing the first stream to a drying station to form a final hydrogen isotope outlet stream and a separated water stream (Kutchcoskie, [0102]); 
combining the fluid with water upstream of the anode and humidifying the stream (Kutchcoskie, [0098]); and  15SUB0015US2D
removing a second stream in fluid communication with the anode, comprising the additional gas delivered to the anode depleted of the hydrogen isotope (Kutchcoskie, [0091] and [0100]).

    PNG
    media_image1.png
    677
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    685
    481
    media_image2.png
    Greyscale

As seen in Fig. 2A, an electrochemical cell comprising an anode, membrane and cathode is formed. A feed stream comprising the isotope to be concentrated and an additional gas (other hydrogen gas and water vapor) is fed to the anode side of the cell and isotopically concentrated gas is removed from the cathode side of the cell (extract). The raffinate has a decreased concentration of isotopic hydrogen in relation to the feed stream into the anode side of the cell.
Kutchcoskie does not teach the exchange membrane comprising hydrons of the hydrogen isotope. Kutchcoskie also does not teach the additional gas is nitrogen or that the water separated from the hydrogen stream is utilized to humidify the fluid going into the anode.
Arrathoon teaches to an electrolytic method for the production of heavy water (Arrathoon, Abstract
Arrathoon additionally teaches utilizing an exchange membrane between an anode and cathode side of an electrochemical cell, the membrane not introducing intrinsic impurities into the generated isotopic gas (Arrathoon, col 1 line 29 thru col 2 line 31). One such way to eliminate generated impurities is to treat the membrane prior to the electrolysis with heavy water to replace any hydrons with the desired hydrogen isotope (Arrathoon, col 4 line 59 thru col 5 line 10), thus forming a hydron exchange membrane comprising hydrons of the hydrogen isotope.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kutchcoskie as per Arrathoon so as to treat the membrane prior to the electrolysis process in forming a hydron exchange membrane so as to eliminate impurities from the produced product.
As modified, Kutchcoskie in view of Arrathoon does not teach the additional gas is nitrogen or that the water separated from the hydrogen stream is utilized to humidify the fluid going into the anode.
Preston of water electrolysis within an electrochemical cell (Preston, Abstract).
Preston additionally teaches a first gas supply includes at least one other gas component comprising nitrogen so as to facilitate the introduction of hydrogen into the cell for concentration (Preston, [0013]).
Preston additionally teaches utilizing a water source to humidify the membrane such that the hydrogen passes through the water within the water source (Preston, [0012] – [0013] and Fig. 1).
As Kutchcoskie teaches humidifying the anode fluid feed, one such reason is to humidify the membrane (Kutchcoskie, [0098]
As both Kutchcoskie and Preston teach a water source to humidify the membrane, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify Kutchcoskie as per Preston so as to utilize the separated water from condensates as a water source to facilitate humidification of the membrane (and feed to the anode side).

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. 
It is noted that claim 1 does not require the additional gas stream to comprise nitrogen, argon, carbon monoxide or carbon dioxide, thus any argument in relation to claim 1 itself as per the additional requires is moot.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc.Applicant does not find any motivation to combine the references with Preston. Applicant states that there is no specific benefit to the modification.
In relation to claims 1-3, one of ordinary skill in the art would find it obvious to make the modification as an equivalent hydrogen source. The nitrogen (or other claimed gas) would be a carrier gas to introduce the hydrogen into the cell.
This logic is the same used in claims 19 and 20. The “facilitating” of the introduction of hydrogen gas into the cell as per the rejection is meant that the nitrogen gas is a component of the gas to facilitate the movement of the gas from a source to the cell for process. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794